Filed 3/19/20 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                  2020 ND 59

David Wasley,                                                         Appellant
  v.
State of North Dakota, by and through
Workforce Safety and Insurance,                                        Appellee
   and
NLR Personnel, LLC,                                               Respondent



                                No. 20190350

Appeal from the District Court of Williams County, Northwest Judicial
District, the Honorable Joshua B. Rustad, Judge.

AFFIRMED.

Per Curiam.

Stephen D. Little, Bismarck, ND, for appellant; submitted on brief.

Jacqueline S. Anderson, Special Assistant Attorney General, Fargo, ND, for
appellee; submitted on brief.
                               Wasley v. WSI
                               No. 20190350

Per Curiam.

[¶1] David Wasley appeals the district court’s judgment affirming the
administrative law judge’s (ALJ) order denying Wasley’s Workforce Safety and
Insurance (WSI) claim. Wasley claims the ALJ erred in finding he did not prove
he sustained a compensable injury arising out of and in the course of his
employment. “In reviewing an administrative agency’s factual findings, a court
may not make independent findings of fact or substitute its judgment for the
agency’s findings; rather, a court must determine only whether a reasoning
mind reasonably could have determined the findings were proven by the
weight of the evidence from the entire record.” State by and through Workforce
Safety and Insurance v. Sandberg, 2019 ND 198, ¶ 12, 931 N.W.2d 488. We
summarily affirm under N.D.R.App.P. 35.1(a)(5).

[¶2] Jon J. Jensen, C.J.
     Daniel J. Crothers
     Lisa Fair McEvers
     Gerald W. VandeWalle
     Jerod E. Tufte




                                      1